UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: September 11, 2007 (Date of earliest event reported) INTERNATIONAL BUSINESS MACHINES CORPORATION (Exact name of registrant as specified in its charter) New York 1-2360 13-0871985 (State of Incorporation) (Commission File Number) (IRS employer Identification No.) ARMONK, NEW YORK 10504 (Address of principal executive offices) (Zip Code) 914-499-1900 (Registrant’s telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Financial Statements and Exhibits. This Current Report on Form 8-K is being filed to incorporate by reference into Registration Statement No. 333-145104 on Form S-3, effective August 3, 2007, the documents included as Exhibit 1 and 2 hereto, relating to $3,000,000,000 aggregate principal amount of debt securities of the Registrant. Item9.01. Financial Statements and Exhibits. (c)Exhibits Exhibit Number Description (1) Underwriting Agreement dated September 11, 2007 among International Business Machines Corporation, Barclays Capital Inc., Goldman, Sachs & Co.,J.P. Morgan Securities Inc., UBS Securities LLC, Citigroup Global Markets Inc., BNP Paribas Securities Corp., Deutsche Bank Securities Inc., Lehman Brothers Inc., Morgan Stanley & Co. Incorporated,Banc of America Securities LLC, Mitsubishi UFJ Securities International plc, HSBC Securities (USA) Inc., CastleOak Securities, L.P., Loop Capital Markets, LLC, M. R. Beal & Company and Muriel Siebert & Co., Inc. (2) Form of 5.70% Notes due 2017 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: September 13, 2007 By: /s/Martin Schroeter Martin Schroeter Treasurer
